Mr. Justice Benson
delivered the opinion of the court.
Counsel for defendant has presented an exceedingly vigorous argument for a rehearing based upon the contention that affidavits of jurors offered for the purpose of impeaching their verdict ought to be considered by the court upon a motion for a new trial. However, nothing is said therein that has not had very serious consideration of this court upon several occasions and yet we have not been able to arrive at a conclusion which would reverse the doctrine announced in Cline v. Broy, 1 Or. 89, and consistently followed ever since. Nothing can be added at this time to the original opinion herein, to which we adhere. The petition is denied. Affirmed. Rehearing Denied.
Mr. 'Chief Justice McBride, Mr. Justice Burnett and Mr. Justice Harris concur.